Title: To James Madison from Joseph Jones, 10 June 1795
From: Jones, Joseph
To: Madison, James


Dr. Sir—Frid. June 10th—95
After my return from the General Court where I shall go next Monday I shall take the circuit from Dumfries Alexandria & through Loudoun onwards to Charlotte [s]ville by which means I shall effectuelly I think dissipate the effluvia which may have attached to me from those in the smallpox—indeed I do not think anything I shall take with me can endanger any one as I have none of it in the house & shall take care every thing shall be well cleaned before I depart for fear of mischief to any one. Should you be at home I shall call if I am satisfied my presence will not alarm. I thank you for the pamphlet—I had seen it in the Aurora and think it an able support of the conduct of our Delegation. Adieu. Yrs
J. Jones
